Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Professional Medical Center, ) Date: January 8, 2010
)
Petitioner, )
)

-V.- ) Docket No. C-09-594

) Decision No. CR2052
Centers for Medicare & Medicaid )
Services. )
)

DECISION

For the reasons set forth below, I dismiss as untimely the hearing request filed by
Petitioner, Professional Medical Center (hereafter Petitioner).

I. Background

Petitioner is a multi-specialty clinic located in Miami, Florida. First Coast Service
Options, Inc. (FCSO), a Medicare contractor for the Centers for Medicare and Medicaid
Services (CMS), denied Petitioner’s enrollment application by letter dated October 15,
2008, pursuant to 42 C.F.R. § 424.530. On December 16, 2008, Petitioner requested
reconsideration of FCSO’s determination. By letter dated March 4, 2009, FCSO issued
its reconsideration decision upholding the denial. Petitioner appealed the unfavorable
decision by an undated letter, which was received by the Departmental Appeals Board,
Civil Remedies Division, on July 20, 2009.

The case was assigned to me for hearing and decision on July 27, 2009. I held a
telephone prehearing conference with the parties on August 27, 2009. With the
assistance of the parties I set a briefing schedule to addresses the issues in this case.

Pursuant to the briefing schedule I set, CMS filed a Brief In Support of First Coast
Service Options, Inc. Reconsideration Decision with 10 exhibits, CMS Exs 1-10, on
September 11, 2009. Petitioner filed a Brief (P. Brief), with seven exhibits, P. Exs. 1-7,
on October 1, 2009. CMS filed a Reply Brief on October 9, 2009. The parties have not
objected to my consideration of the offered exhibits. Therefore, I admit CMS Exs. 1-10
and P. Exs. 1-7 into evidence. While I do not decide this case on its merits, I will admit
the exhibits submitted by the parties to ensure a complete record in this matter in the
event my decision is appealed.

IL. Issues, Findings of fact and conclusions of law, and Discussion

A. Issues
-- Whether Petitioner filed a timely request for hearing; and if not,

-- Whether Petitioner has shown good cause for extending the time to file
a request for hearing.

B. Findings of fact and conclusions of law, and Discussion

In its brief, CMS alleges that, as an initial matter, Petitioner’s request for hearing is
untimely, and therefore, should be dismissed. CMS states that the FCSO’s
reconsideration decision upholding the denial of Petitioner’s enrollment application is
dated March 4, 2009, and that Petitioner’s request for hearing was received by the Civil
Remedies Division on July 20, 2009, more than 120 days from the date of the
reconsideration decision. CMS maintains that Petitioner’s request for hearing was filed ,
well beyond the 60-day time limit mandated in the regulations. 42 C.F.R. §
498.40(a)(2). CMS contends that, in accordance with the regulatory presumption,
Petitioner is presumed to have received the March 4, 2009 reconsideration decision on
March 9, 2009. 42 C.F.R. §§ 498.40(a)(2); 498.22(b)(3). CMS asserts that Petitioner did
not file a request for an extension of time to file its request for hearing pursuant to 42
C.F.R. § 498.40(c)(1). Further, CMS asserts that Petitioner has not claimed any delay in
receiving the notice nor attempted to justify in any way the late filing.

CMS further maintains that even if Petitioner had filed its request for hearing in a timely
manner, FCSO acted properly in denying Petitioner’s enrollment application. CMS
contends that FCSO made onsite visits to Petitioner’s medical clinic on July 15, 2008,
August 4, 2008, August 6, 2008, and September 4, 2008, and no medical providers were
present at Petitioner’s business address.

CMS asserts that Petitioner’s clinic was thus not operational and that FCSO properly
determined that Petitioner did not meet the requirements to qualify as a provider of
services in the Medicare program. 42 C.F.R. § 424.530.
In its brief, Petitioner argues that the timeliness of its hearing request should not be at
issue because the “DAB has already accepted jurisdiction of this matter and has assigned
an ALJ to hear the merits of the case.” P. Brief at 6-7. Petitioner also cites 42 C.F.R. §
498.56(b), which states that the ALJ will not consider any issue that arose on or after the
date on which it is determined that a supplier no longer meets the conditions for coverage
of its services. P. Brief at 7. Further, Petitioner argues that the issue of the timeliness

of the filing of the hearing request was not raised at the prehearing conference, when the
issues in the case were discussed.

With respect to the merits of the case, Petitioner asserts that it was fully operational at the
time of the site visits. Petitioner contends that there are no Medicare rules or regulations
or Florida rules or regulations that require a clinic such as Petitioner to be seeing patients
any specific number of hours per week, or on any particular days of the week. Petitioner
states that it submitted a Medicare re-enrollment application, not an initial application,
and that CMS could have examined past billing records for proof that patients were being
seen.

1. Petitioner’s hearing request was filed more than 60 days after receipt
of FCSO’s March 4, 2009 reconsideration decision, and was therefore
untimely.

Petitioner’s right to a hearing is governed by the provisions of the regulations at 42
C.F.R. Part 498. Section 498.40(a)(2) of 42 C.F.R. expressly provides that:

[an] affected party or its legal representative or other authorized official must file
the request [for hearing] in writing within 60 days from receipt of the notice of
initial, reconsidered, or revised determination unless that period is extended in
accordance with paragraph (c) of this section.

The FCSO’s March 4, 2009 letter containing the reconsideration decision is an “initial,
reconsidered, or revised determination” within the meaning of 42 C.F.R. § 498.40(a)(2).
The letter concluded by advising Petitioner that if it was not satisfied with the decision, it
could file an appeal to an ALJ for further administrative review. The letter further
advised Petitioner that it must file a written appeal with the Departmental Appeals Board
“within 60 days after the date of receipt of this decision” and listed the information that
was required to be included in the request for a hearing. The letter advised Petitioner that
“[flailure to timely request a review by the ALJ is deemed a waiver of all rights to further
administrative review.”
Petitioner is presumed to have received the FCSO’s March 4, 2009 letter five days after
the date of the notice, unless it is shown that the letter was received earlier or later. 42
C.F.R. §§ 498.40(a)(2), 498.22(b)(3). Petitioner did not mention in its hearing request
any delay in receiving the letter or state when the letter was received. Therefore, in
accordance with the regulatory presumption, Petitioner is presumed to have received the
FCSO’s March 4, 2009 letter on March 9, 2009.

Thus, the latest date by which Petitioner could have filed a timely hearing request
consistent with 42 C.F.R. § 498.40(a)(2) was May 8, 2009, 60 days after March 9, 2009.
Petitioner’s request for hearing was undated. It was received by the Departmental
Appeals Board, Civil Remedies Division, on July 20, 2009. The filing of Petitioner’s
request was clearly beyond the 60 days stipulated in the regulations. Therefore,
Petitioner’s hearing request was untimely.

2. Petitioner has not shown good cause for its untimely hearing request.

Petitioner has not filed a request for an extension of time for filing its request for hearing
pursuant to 42 C.F.R. § 498.40(c)(1). To extend the period for filing, the “affected party
or its legal representative . . . may file with the ALJ a written request for extension of
time stating the reasons why the request was not filed timely.” 42 C.F.R. § 498.40(c)(1).
I may extend the time for filing the request “for good cause shown.” 42 C.F.R.

§ 498.40(c)(2). Good cause has been interpreted by the Departmental Appeals Board as
circumstances beyond the ability of the party litigant to control. Hillcrest Healthcare,
L.L.C., DAB No. 1879 (2003); Hospicio San Martin, DAB No. 1554 (1996).

In this case, Petitioner has not even attempted to advance an argument as to why its
request for hearing was filed late. Petitioner has presented no arguments that its late
filing was due to circumstances beyond its control.

As a “defense” to the timeliness issue, Petitioner claims that because the “DAB has
already accepted jurisdiction of this matter” and assigned me to hear it, I can no longer
consider issues related to the timeliness of the hearing request. P. Brief at 6-7. Petitioner
argues further that the timeliness issue “was not an issue which was raised at the
prehearing conference, when the issues in the case were announced.” P. Brief at 7.

Petitioner’s arguments are misguided and flawed. Under 42 C.F.R. § 498.70(c), an ALJ
may “[o]n his or her own motion, or on the motion of a party to the hearing . . . dismiss a
hearing request either entirely or as to any stated issue” when the affected party has not
filed a hearing request timely and the time for filing has not been extended. Thus, when
a hearing request has not been filed timely, dismissal by an ALJ is appropriate, and a
decision on the merits will not be issued. Further, the purpose of the telephonic
prehearing conference that I convened with the parties was to discuss the manner in
which this case would proceed. That CMS may not have raised the timeliness issue at the
conference does not mean it was precluded from doing so in its initial brief. Moreover, I
find no prejudice to Petitioner because it had the opportunity to respond to the timeliness
issue in its response brief.

I find that Petitioner has not demonstrated good cause for its untimely hearing request.
Petitioner has not shown that it filed the hearing request after the 60-day requirement due
to circumstances beyond its control.

Il. Conclusion

Because Petitioner did not timely file its hearing request, and no good cause justifies
extending the time for filing, I grant CMS’s motion and order this case dismissed. 42
C.F.R. § 498.70(c).

/s/
Alfonso J. Montafio
Administrative Law Judge
